Case 3:21-cv-00176-RFB-CLB Document 108-2 Filed 06/24/21 Page 1 of 5




   EXHIBIT B –
U.S. DEPARTMENT
   OF JUSTICE
FEDERAL BUREAU
 OF PRISONERS
 MEMORANDUM
     FOR THE
    ATTORNYE
     GENERAL



                                                                APP00006
Case 3:21-cv-00176-RFB-CLB Document 108-2 Filed 06/24/21 Page 2 of 5




                                                                APP00007
Case 3:21-cv-00176-RFB-CLB Document 108-2 Filed 06/24/21 Page 3 of 5




                                                                APP00008
Case 3:21-cv-00176-RFB-CLB Document 108-2 Filed 06/24/21 Page 4 of 5




                                                                APP00009
Case 3:21-cv-00176-RFB-CLB Document 108-2 Filed 06/24/21 Page 5 of 5




                                                                APP00010
